         Case 7:21-cv-02878-PMH Document 43 Filed 08/17/21 Page 1 of 1

                          LEVINE & ASSOCIATES, P.C.
                                       ATTORNEYS-AT-LAW

                                       15  Barclaygranted.
                                        Application   Road Appellees shall file their opposition
                                        brief
                                Scarsdale, Newby August  30, 2021.
                                                  York 10583-2707
                                    e-mail: ml@LevLaw.org
                                        The(914)
                                      Fax     Clerk725-4778
                                                   of the Court is respectfully directed to terminate
                                        the motion
                                   Telephone (914)  sequence
                                                       600-4288pending at Doc. 38.


                                          SO ORDERED.
                                          August 16, 2021

VIA ECF AND EMAIL                         _______________________
                                          Philip M. Halpern
                                          United States District Judge
Hon. Philip M. Halpern, U.S.D.J.
Southern District of New York             Dated: White Plains, New York
300 Quarropas Street                             August 17, 2021
White Plains, NY 10601-4150

RE: Mosdos Chofetz Chaim Inc., et. al. v. Mosdos Chofetz Chaim Inc., et. al. (21-2872 and 2878)

Dear Judge Halpern:

The undersigned is counsel to certain of the defendants/appellees in the above-referenced appeal.
This letter application is submitted on consent of Appellants’ counsel. Due to my other litigation
commitments, I respectfully request a consent extension in Appellees’ time to file its responsive
Brief, through and including August 30, 2021. If the Court permits reply briefs on bankruptcy
appeals, Appellees consent to any request to do so by Appellants.

                                              Respectfully,

                                         s/ Michael Levine

                                        MICHAEL LEVINE

cc. Julie Pechersky Plitt, Esq. (via email)
